UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4610


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CARLOS ROMERO,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:11-cr-00527-GLR-1)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Appellate
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Justin S. Herring, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Romero was convicted following a jury trial of

illegal reentry of an aggravated felon, in violation of 8 U.S.C.

§§ 1326, 1101(A)(43) (2012) (Count One), and possession of a

firearm and of ammunition by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2012) (Counts Two and Three).                    Romero

appeals the 180-month sentence imposed for his illegal reentry

conviction, asserting that the district court erred in failing

to   adequately     state     its   reasons    for     the   above-Guidelines

sentence.    We affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.          Gall v. United States, 552 U.S.
38, 46, 51 (2007).        The error asserted         by    Romero, failing to

adequately    explain   the    sentence     imposed,      would   constitute   a

significant procedural error.         Id.; United States v. Carter, 564
F.3d 325, 328 (4th Cir. 2009).            Such an explanation is required

“to allow for meaningful appellate review and to promote the

perception of fair sentencing.”        Gall, 552 U.S. at 50.

            Here, we conclude that the district court adequately

explained    its   variance    sentence.      Explicitly      referencing   the

sentencing factors of 18 U.S.C. § 3553(a), the court provided a

detailed rationale for its sentence.           The court stated that the

180-month sentence was warranted in light of Romero’s history of

violence and leadership role in a gang.                The court also noted

                                      2
the extremely seriously nature of the offense and the need for

adequate     deterrence        to     Romero      and   similarly-situated

individuals.    Finally, the court explained the need to protect

the public from Romero, who has demonstrated “extraordinarily

violent behavior,” has expressed no desire to disaffiliate from

the gang, and became a gang leader at a relatively young age.

           Accordingly, we conclude that the district court did

not commit the procedural sentencing error asserted by Romero.

We therefore affirm the district court’s judgment.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in    the   materials    before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3